Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-2, 5-7, 9-17 and 36-55 are pending and being acted upon in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021 was filed after the mailing date of the Non-Final Office on July 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Rejection Withdrawn
The objection to claims 8, 11 and 12 is withdrawn in view of the claims amendment. 

The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment.  

The written description of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA), first paragraph is withdrawn in light of the claims amendment. 

The enablement rejection of claims 1-10 and 12-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-ATA), first paragraph is withdrawn in light of the claims amendment. 

The rejection of claims 1-10, 12-13 and 16 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hatakeyama et al (Cancer Res 65(17): 7847-7849, 2005; PTO 1449) is withdrawn in light of the 

The rejection of claims 1, 11, 16 and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatakeyama et al (Cancer Res 65(17): 7847-7849, 2005; PTO 1449) in view of Zhou et al (US 20130011920 filed January 17. 2011; PTO 1449) is withdrawn in view of the claims amendment.  In particular, Hatakeyama does not teach the targeting domain is an antibody or an antigen binding fragment thereof.  The addition of Zhou does not cure the deficiency of Hatakeyama

The rejection of claims 1, 14 and 15 under pre-AIA  35 U.8.C. 103(a) as being unpatentable over Hatakeyama et al (Cancer Res 65(17): 7847-7849, 2005; PTO 1449) in view of Doronina et al (of record, Bioconjugate Chem 17: 114-124, 2006; PTO 1449) is withdrawn in view of the claims amendment.  In particular, Hatakeyama does not teach the targeting domain is an antibody or an antigen binding fragment thereof.  The addition of Doronina does not cure the deficiency of Hatakeyama. 
 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11, 38-39 and 41-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
Claim 1 encompasses any isolated chimeric molecule comprising:
a degradation domain comprising a eukaryotic U-box motif of an E3 ligase, wherein the U-box motif is a human carboxyl terminus of Hsc70-Interacting Protein (“CHIP) (STUB ITT. wherein the chimeric molecule does not comprise the E3 ligase’s N-terminal tetratricopeptide repeat (“TPR”) domain:
a targeting domain directing said degradation domain to a substrate, wherein said targeting domain is any antibody or an antigen binding fragment thereof, said targeting domain being heterologous to said degradation domain; and
a linker coupling said degradation domain to said targeting domain, wherein said linker domain is heterologous to said degradation domain and heterologous to said targeting domain.
Claim 11 encompasses the isolated chimeric molecule of claim 1, wherein said targeting domain is any polyclonal antibody, any monoclonal antibody, any recombinant antibody, a Fab', a F(ab'), any Fv, any scFv, any tascFvs, any bis-scFvs, any sdAb, any Vh, any VL, any Vnar, a scFvD10 that bind to capsid protein D (gpDF a scFv!13R4 that binds to beta-galactosidase,  any humanized antibody, any chimeric antibody, any IgA antibody, any IgD antibody, any IgE antibody, any IgG antibody, any IgM antibody, any nanobody, any intrabody, unibody or any minibody. 

a degradation domain comprising any eukaryotic U-box E3 ligase U-box motif, wherein the chimeric molecule does not comprise the U-box E3 ligase’s endogenous substrate recognition region; any targeting domain directing said degradation domain to any substrate, wherein said targeting domain is not a naturally occurring, native protein binding partner or fragment thereof, said targeting domain being heterologous to said degradation domain; and a linker coupling said degradation domain to said targeting domain, wherein said linker domain is heterologous to said degradation domain and heterologous to said targeting domain.
Claim 39 encompasses the chimeric molecule of claim 38, wherein said U-box motif possesses a cell-type specific ligase function and the cell-type is selected from the group consisting of skin cells, muscle cells, epithelial cells, endothelial cells, stem cells, umbilical vessel cells, corneal cells, cardiomyocytes, aortic cells, corneal epithelial cells, somatic cells, fibroblasts, keratinocytes, melanocytes, adipose cells, bone cells, osteoblasts, airway cells, microvascular cells, mammary cells, vascular cells, chondrocytes, placental cells, hepatocytes, glial cells, epidermal cells, limbal stem cells, periodontal stem cells, bone marrow stromal cells, hybridoma cells, kidney cells, pancreatic islets, articular chondrocytes, neuroblasts, lymphocytes, and erythrocytes. 
Claim 40 encompasses the chimeric molecule of claim 38, wherein said eukaryotic U-box E3 ligase is selected from the group consisting of CHIP (STUB1), STUB, UBE4A (UFD2b), UBE4B (UFD2a), UBOX5 (UIP5), PUB 19, PRP19 (PRPF19, SNEV), CYC4 (PPIL2, Cyp-60), and WDSUB1. 
Claim 41 encompasses the chimeric molecule of claim 38, wherein the targeting domain is an antibody or antigen binding fragment thereof. 
Claim 42 encompasses the isolated chimeric molecule of claim 41, wherein said targeting domain is any polyclonal antibody, any monoclonal antibody, any recombinant antibody, a Fab', a F(ab'), any Fv, any scFv, any tascFvs, any bis-scFvs, any sdAb, any Vh, any VL, any Vnar, a scFvD10 that bind to capsid protein D (gpDF a scFv!13R4 that binds to beta-galactosidase,  any humanized antibody, any 

Claim 43 encompasses the chimeric molecule of claim 38, wherein said substrate is selected from the group consisting of β-galactosidase, gpD, Hsp70, a post-translationally modified protein, fibrillin, huntingtin, a tumorigenic protein, p53, a Rb, adhesion protein, a receptor, a cell-cycle protein, a checkpoint protein, HFE, ATP7B, a prion protein, a viral protein, a bacterial protein, a parasitic protein, a fungal protein, a DNA binding protein, a metabolic protein, a regulatory protein, a structural protein, an enzyme, an immunogenic protein, an auto-immunogenic protein, an immunogen, an antigen, and a pathogenic protein. 
Claim 44 encompasses the composition of claim 38, wherein the U-box E3 ligase motif is a non-rodent U-box E3 ligase motif. 
Claim 45 encompasses the composition of claim 38, wherein the U-box E3 ligase is a human U-box E3 ligase motif.
Claim 46 encompasses a composition comprising: the chimeric molecule of claim 38; and a pharmaceutically-acceptable carrier. 
Claim 47 encompasses the composition of claim 44 further comprising: any second agent selected from the group consisting of an anti-inflammatory agent, an anti-diabetic agent, a hypolipidemic agent, a chemotherapeutic agent, an antiviral agent, an antibiotic, a metabolic agent, a small molecule inhibitor, a protein kinase inhibitor, an adjuvant, an apoptotic agent, a proliferative agent, an organotropic targeting agent, and a combination thereof. 
Claim 48 encompasses any isolated chimeric molecule comprising:
A degradation domain comprising any eukaryotic U-box motif of a U-box E3 ligase, wherein the U-box motif is any non-rodent eukaryotic carboxyl terminus of Hsc70-Interacting Protein (“CHIP (STUB1)”), wherein the chimeric molecule does not comprise the E3 ligase’s N-terminal tetratricopeptide repeat (“TPR”) domain;

a linker coupling said degradation domain to said targeting domain, wherein said linker domain is heterologous to said degradation domain and heterologous to said targeting domain. 
Claim 49 encompasses the chimeric molecule of claim 48, wherein said U-box motif possesses a cell-type specific ligase function and the cell-type is selected from the group consisting of muscle cells, airway cells, microvascular cells, placental cells, hepatocytes, glial cells, kidney cells, pancreatic islets, and neuroblasts. 
Claim 50 encompasses the chimeric molecule of claim 48, wherein the targeting domain is an antibody or antigen binding fragment thereof. 
Claim 51 encompasses the isolated chimeric molecule of claim 50, wherein said targeting domain is any polyclonal antibody, any monoclonal antibody, any recombinant antibody, a Fab', a F(ab'), any Fv, any scFv, any tascFvs, any bis-scFvs, any sdAb, any Vh, any VL, any Vnar, a scFvD10 that bind to capsid protein D (gpDF a scFv!13R4 that binds to beta-galactosidase,  any humanized antibody, any chimeric antibody, any IgA antibody, any IgD antibody, any IgE antibody, any IgG antibody, any IgM antibody, any nanobody, any intrabody, unibody or any minibody. 
Claim 52 encompasses the chimeric molecule of claim 48, wherein said substrate is selected from the group consisting of P-galactosidase, gpD, Hsp70, a post-translationally modified protein, fibrillin, huntingtin, a tumorigenic protein, p53, a Rb, adhesion protein, a receptor, a cell-cycle protein, a checkpoint protein, HFE, ATP7B, a prion protein, a viral protein, a bacterial protein, a parasitic protein, a fungal protein, a DNA binding protein, a metabolic protein, a regulatory protein, a structural protein, an enzyme, an immunogenic protein, an auto-immunogenic protein, an immunogen, an antigen, and a pathogenic protein. 
Claim 53 encompasses the composition of claim 48, wherein the U-box E3 ligase U-box motif is a human U-box E3 ligase U-box motif. 

Claim 55 encompasses the composition of claim 50 further comprising:  any second agent selected from the group consisting of an anti-inflammatory agent, an antidiabetic agent, a hypolipidemic agent, a chemotherapeutic agent, an antiviral agent, an antibiotic, a metabolic agent, a small molecule inhibitor, a protein kinase inhibitor, an adjuvant, an apoptotic agent, a proliferative agent, an organotropic targeting agent, and a combination thereof.
The specification defines the term “degradation domain” as follow: 
[0032] As used herein, the terms "degradation domain" or "degradation region" refer to a portion of a chimeric molecule that is capable of facilitating the ubiquitination of a substrate. The degradation domain may have a second “binding" region for interaction with a native binding protein. The binding region can be modified as to possess one or more mutations, substitutions, deletions, or may be deleted entirely.
The specification defines “eukaryotic U-box motif a follow:
[0056] The degradation domain contains a U -box motif ubiquitin region, which relates to polypeptides or polypeptide regions capable of modifying substrates by attaching one or more ubiquitin molecules and/or ubiquitin-like molecules to the substrates. In this regard, such a region comports with the well-known ubiquitination cascade......involving the coordinated action of the El, E2, and E3 enzymes.....which functions to activate and concomitantly conjugate ubiquitin to a substrate. In some embodiments, the U-box motif is an ubiquitin region composed of an E3 ligase, or fragment thereof, which catalyzes the transfer of ubiquitin in a substrate-specific manner. See Qian et al. (2009').
[0057] In some embodiments, the degradation domain of the chimeric molecule lacks an endogenous substrate recognition region, be., a portion of the polypeptide that interacts with a natural or native binding partner. The U-box motif of the degradation domain may possess a modified binding domain, which inhibits or decreases binding to a substrate compared to the U-box motif without the modified binding region. Nevertheless, the U-box motif permits proteolysis of a substrate in some embodiments. In some embodiments, the modification is a mutation, substitution, or deletion of the binding region. The substitution can be an amino acid substitution such as a conservative or a non-conservative amino acid substitution.
[0058] Non-conservative amino acid substitutions of the U-box motif, are substitutions in which an alkyl amino acid is substituted for an amino acid other than an alkyl ammo acid in the sequence, an aromatic amino acid is substituted for an amino acid other than an aromatic amino acid in the U-box motif, a sulfur-containing amino acid is substituted for an amino acid other than a sulfur-containing amino acid in the U-box motif, a hydroxy-containing amino acid is 
[0059] Among the common amino acids, for example, "non-conservative amino acid substitutions" are illustrated by a substitution of an amino acids from one of the following groups with an amino acid that is not from the same group, as follows: (1) glycine, alanine, (2) valine, leucine, and isoleucine, (3) phenylalanine, tyrosine, and tryptophan, (4) cysteine and methionine, (5) serine and threonine, (6) aspartate and glutamate, (7) glutamine and asparagine, and (8) lysine, arginine and histidine.
[0060] Conservative or non-conservative amino acid changes in, e.g., the U-box motif, can be introduced by substituting appropriate nucleotides for the nucleotides encoding such a region. These modifications can be obtained, for example, by oligonucleotide-directed mutagenesis, linker-scanning mutagenesis, mutagenesis using the polymerase chain reaction, and the like. Ausubel et ah, supra; Ausubel et al. (eds.). Short Protocols in Molecular' Biology, 5th Edition, John Wiley & Sons, Inc. (2002); see generally, McPherson (ed.), Directed Mutagenesis: A Practical Approach, IRL Press (1991), which is hereby incorporated by reference in their entirety. A useful method for identification of locations for sequence variation is called "alanine scanning mutagenesis" a described by Cunningham and Wells in Science, 244:1081-1085 (1989), which is hereby incorporated by reference in its entirety.
[0061] Ubiquitin ligase families include, but are not limited to, the homologous to E6~associated protein C-terminus ("HECT") domain ligases, which concerns the transfer of ubiquitin from the E2 conjugate to the substrate, the Really Interesting New Gene ("RING") domain ligases, which bind E2, may mediate enzymatic activity in the E2-E3 complex, and the U-box ubiquitin family of ligases ("UULs"), which constitute a family of modified RING motif ligases without the full complement of Zii.sup.2a--binding ligands. See Colas et al., "Targeted .Modification and Transportation of Cellular Proteins." Proc Natl Acad Sci USA 97(25): 13720-5 (2005).
The specification exemplifies degradation domain from just the C-terminus human Hsc70-interaeting protein (CHIP, also known as STUB1), which is a U-box motif, fused to a single chain antibody scFvR.4 or scFv gpD via a flexible linker of SEQ ID NO: 1. The specification discloses chimeric molecule (construct 1) comprising scPvR4 antibody, a linker GSGSG covalently linked to a degradation domain from the C-terminus Hsc70-interaeting protein (hCHIP, also known as STUB1), which is a U-box motif, a Flag tag and His tag wherein the chimeric molecule comprising the amino acid sequence of SEQ ID NO: 3. The specification discloses chimeric protein 2 (construct 2) comprising scFv gpD antibody, a linker GSGSG covalently linked to hCHIP-FLAG tag-His tag wherein the E. coli and then purified to test their functionality in vitro.
However, the specification does not describe a sufficient number of species of the genus of chimeric molecule comprising any degradation domain comprising any eukaryotic U-box motif that include any fragment of E3 ligase, deletion, non-conservative substitution, etc., linked to any and all targeting domain as set forth in claim 11 that binds to any substrate, any intracellular substrate or tumorigenic proteins at the time the application was filed.  The specification does not describe the structure-identifying information e.g., heavy and light chain variable regions or the six CDRs about the claimed targeting domain, e.g., any unspecified protein that is not a naturally occurring, naïve protein binding partner or fragment thereof and an being heterologous to degradation domain of all U-box E3 ligase U-box motif (claims 38 and 48) or any antibody such as the ones recite in claims 11, 42 and 51 that binds any substrate, any intracellular substrate or tumorigenic proteins.  The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed chimeric antibodies comprising such targeting domain themselves.   Further, there are insufficient specific guidance and working examples as to where and what amino acid within the full 
It is well-settled law that “for generic claims, [the Federal Circuit ha[s] set forth a number of factors for evaluating the adequacy of a disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue" (quoting Capon v. Eshhar. 418 F.3d 1349,1359 (Fed. Cir. 2005). When a patent claims a genus using functional language to define a desired result, "the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do[es] so by showing that the applicant has invented species sufficient to support a claim to the functionally-derived genus" (Id. at 1349). The Federal Circuit has held that “a sufficient description of a genus ...requires the disclosure of either a representative number of species falling within the scope of the germs or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the germs” (Id. at 1350, quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69 (Fed. Cir. 1997)),
Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view' of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one species within the genus. See. e.g.. Eli Lilly, 119 F.3d at 1568, 43 U-SPQ2d at 1406. Instead, the disclosure roust adequately reflect the structural diversity of the claimed AbbVie, 759 F.3d at 1300-01, 111 U-SPQ2d 1780, 1790 -91 (Fed. Cit. 2014) (Claims to all human antibodies that bind 11,-12 with a particular koff rate constant were not adequately disclosed by specification describing only a single type of human antibody having a particular type of heavy and light chain, because such disclosure was not representative of other types of the claimed antibodies. For example, the specification failed to disclose other antibodies encompassed by the claimed genus that bound to different epitopes on IF-12, had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
In this case, two species of single chain antibodies scFvD10 (binds to capsid protein D (gpD)) and scFv13R4 (binds to beta-gal) are not representative of the genus of targeting domains, e.g., polyclonal antibody, monoclonal antibody, recombinant antibody, antibody fragment, Fab', F(ab')2, Fv, scFv, tascFvs, bts-scFvs, sdAb, VH, VL, VNAR, scFvD10, scFv13R4, scFvD10, humanized antibody, chimeric antibody, complementary determining region (CDR), IgA antibody, XgD antibody, IgE antibody, IgG antibody, IgM antibody, nanohody, intrabody, unibody, or a minibody.  In order to satisfy the written description requirement, there must be blaze marks directing the skilled artisan to that tree and it must be in the originally filed disclosure. See Id. at 994-95, 154 USPQ at 122; and Martin v. Mayer. 823 F.2d 500, 505, 3 USPQ2d 1333, 1337 (Fed, Cir. 1987) ("It is not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure .... Rather, it is a question whether the application necessarily discloses that particular device.'") (quoting Jepson v. Colernan, 314 F.2d 533,536, 136 USPQ 647, 649-50 (CCPA 1963)).
At the time the invention was made, it is well established in the art that not all antibody are created equal.

As another example, Golay et al (of record, Archives of Biochemistry and Biophysics 526: 146-153, 2012; PTO 1449) teach an important aspect of antibodies is that their biological activity can vary according to the epitope recognized. For example, different anti-CD20 antibodies can be classified as either class I (high CDC and low direct cell death induction) or class II (low CDC and high direct cell death induction), due to differences in the CD20 epitopes recognized and binding orientation with respected to the membrane, see page 148, left col.). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. At minimum, characterization of such antibody, i.e., binding specificity, affinity of such binding domain is needed.  Thus, one skilled artisan cannot predict what structure is common to all targeting domain, and antibody to which tumorigenic proteins for targeting eukaryotic U-box motif to treat all diseases such as cancer.
Regarding targeting domain is a VH or a VL in claims 11, 42 and 51, it is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (of record, Paul, Fundamental Immunology, (textbook). 1993, pp. 292-295, under the heading "The Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a. protein having antigen-binding function and that proper association of heavy and light chain variable regions is or VL, which contain less than the full complement of CDRs from the heavy and. light chain variable regions have the required binding function for targeting purpose. 
It is unlikely that a VH or VL as defined by claims 11, 42 and 51, which contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function for targeting purpose.
Regarding composition comprising any undisclosed chimeric molecule and any second agent such as chemotherapeutic agent for use in treating any and all disease such as cancer, the lack of in vivo working example is an issue to be considered in unpredictable art.
Hay et al (of record, Nature Biotechnology 32(1): 40-51, January 2014; PTO 1449) teach oncology is a particularly challenging disease area in which to achieve phase 3 success. Furthermore, current animal models (e.g., xenograft tumor models in mice) can be poor predictors of clinical outcomes in humans. Additionally, recent scientific reports show that certain types of cancer, which were previously thought of as one disease, may actually comprise several subtypes of diseases with different etiologies.
For example, NSCLC is now considered by many oncologists to be at least ten different mutations-specific diseases, and thus it is not surprising that drugs for NSCLC have one of the lowest likelihood of approval (LOA) from phase 1 of all oncology, see entire document, page 49, 3rd column, in particular.
Likewise, Kumar et al (of record, Expert Opinion Drug discovery 7(11): 1093-1106, 2012; PTO 1449) teach the drawback of subcutaneous xenografts mice model (ectopic) is that the native organ microenvironment of the tumor cannot be mimicked, see page 1096. A common disadvantage with the 
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” in re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one species within the genus. See. e.g., EH Lilly.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
Therefore, only (1) an isolated chimeric molecule as set forth in claims 1-10, (2) an isolated  chimeric molecule comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 3, 5, 7, 9, 11, 13 and 15, (2) A chimeric molecule comprising a degradation domain comprising the C-terminus of Hsc70-interacting protein (CHIP or STUB1), a linker coupled said degradation domain to a targeting domain wherein the targeting domain is an antibody selected from the group consisting of scFvD10, scFv13R4, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicants’ arguments filed January 27, 2021 have been fully considered but are not found persuasive.  Applicants’ position is that [A]s kindly acknowledged by Examiner Huynh during the telephonic interview, the above-identified amendments to the claims address the rejection of the claims for lack of written description. Accordingly, the rejection of claims 1-17 under 35 U.S.C.§ 112 (1st para.) for lack of written description should be withdrawn.

In response, the amended claims 11 and new claims 42 and 51 still recite “a VH, a VL”.  ”.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (of record, Paul, Fundamental Immunology, (textbook). 1993, pp. 292-295, under the heading "The Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs or VL, which contain less than the full complement of CDRs from the heavy and. light chain variable regions have the required binding function for targeting purpose. Neither the specification nor the art teach antibody comprises just VH or VL maintains binding to antigen or substrate to show possession at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.   There are no working examples.  Note, removing “a VH, a VL” in claims 1, 42 and 51 would obviate this issue. 
Regarding claim 38, claim 38 encompasses any isolated chimeric molecule comprising:
a degradation domain comprising any eukaryotic U-box E3 ligase U-box motif, wherein the chimeric molecule does not comprise the U-box E3 ligase’s endogenous substrate recognition region; any targeting domain directing said degradation domain to any substrate, wherein said targeting domain is not a naturally occurring, native protein binding partner or fragment thereof, said targeting domain being heterologous to said degradation domain; and a linker coupling said degradation domain to said targeting domain, wherein said linker domain is heterologous to said degradation domain and heterologous to said targeting domain.  
However, U-box E3 ligase in claim 38 is not limited to the particular CHIP (STUB1), UBEA4A (UFD2b), UBE4B (UFD2a), UBOX5 (UIP5), PUB19, PRP19 (PRPF19, SNEV), CYC4 (PPIL2, Cyp-60) and WDSUB1 as agued.   Putting claim 40 into claim 38 would obviate this issue. 

	In response to the argument that these common sequence and structural features that distinguish U-box domain E3 ubiquitin ligases I the genomes of yeast, plants, and animals, the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
For these reasons, the rejection is maintained. 

Claim 1 encompasses any isolated chimeric molecule comprising:
a degradation domain comprising a eukaryotic U-box motif of an E3 ligase, wherein the U-box motif is a human carboxyl terminus of Hsc70-Interacting Protein (“CHIP) (STUB ITT. wherein the chimeric molecule does not comprise the E3 ligase’s N-terminal tetratricopeptide repeat (“TPR”) domain:
a targeting domain directing said degradation domain to a substrate, wherein said targeting domain is any antibody or an antigen binding fragment thereof, said targeting domain being heterologous to said degradation domain; and
a linker coupling said degradation domain to said targeting domain, wherein said linker domain is heterologous to said degradation domain and heterologous to said targeting domain.
Claim 11 encompasses the isolated chimeric molecule of claim 1, wherein said targeting domain is any polyclonal antibody, any monoclonal antibody, any recombinant antibody, a Fab', a F(ab'), any Fv, any scFv, any tascFvs, any bis-scFvs, any sdAb, any Vh, any VL, any Vnar, a scFvD10 that bind to capsid protein D (gpDF a scFv13R4 that binds to beta-galactosidase,  any humanized antibody, any chimeric antibody, any IgA antibody, any IgD antibody, any IgE antibody, any IgG antibody, any IgM antibody, any nanobody, any intrabody, unibody or any minibody. 

a degradation domain comprising any eukaryotic U-box E3 ligase U-box motif, wherein the chimeric molecule does not comprise the U-box E3 ligase’s endogenous substrate recognition region; any targeting domain directing said degradation domain to any substrate, wherein said targeting domain is not a naturally occurring, native protein binding partner or fragment thereof, said targeting domain being heterologous to said degradation domain; and a linker coupling said degradation domain to said targeting domain, wherein said linker domain is heterologous to said degradation domain and heterologous to said targeting domain.
Claim 42 encompasses the isolated chimeric molecule of claim 41, wherein said targeting domain is any polyclonal antibody, any monoclonal antibody, any recombinant antibody, a Fab', a F(ab'), any Fv, any scFv, any tascFvs, any bis-scFvs, any sdAb, any Vh, any VL, any Vnar, a scFvD10 that bind to capsid protein D (gpDF a scFv!13R4 that binds to beta-galactosidase,  any humanized antibody, any chimeric antibody, any IgA antibody, any IgD antibody, any IgE antibody, any IgG antibody, any IgM antibody, any nanobody, any intrabody, unibody or any minibody. 
Claim 48 encompasses any isolated chimeric molecule comprising:
A degradation domain comprising any eukaryotic U-box motif of a U-box E3 ligase, wherein the U-box motif is any non-rodent eukaryotic carboxyl terminus of Hsc70-Interacting Protein (“CHIP (STUB1)”), wherein the chimeric molecule does not comprise the E3 ligase’s N-terminal tetratricopeptide repeat (“TPR”) domain;
any targeting domain directing said degradation domain to a substrate, wherein said targeting domain is not a naturally occurring, native protein binding partner or fragment thereof, said targeting domain being heterologous to said degradation domain; and
a linker coupling said degradation domain to said targeting domain, wherein said linker domain is heterologous to said degradation domain and heterologous to said targeting domain. 
Claim 51 encompasses the isolated chimeric molecule of claim 50, wherein said targeting domain is any polyclonal antibody, any monoclonal antibody, any recombinant antibody, a Fab', a F(ab'), any Fv, any Vh, any VL, any Vnar, a scFvD10 that bind to capsid protein D (gpDF a scFv!13R4 that binds to beta-galactosidase,  any humanized antibody, any chimeric antibody, any IgA antibody, any IgD antibody, any IgE antibody, any IgG antibody, any IgM antibody, any nanobody, any intrabody, unibody or any minibody. 
Regarding targeting domain is a VH or a VL in claims 11, 42 and 51, it is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (of record, Paul, Fundamental Immunology, (textbook). 1993, pp. 292-295, under the heading "The Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a. protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  It is unlikely that a targeting domain comprises either VH or VL, which contain less than the full complement of CDRs from the heavy and. light chain variable regions have the required binding function for targeting purpose. 
Neither the specification nor the art teach antibody comprises just VH or VL binds to antigen or substrate.  There are no working examples.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is 
The declaration of Matthew P. Delisa under 37 C.F.R § 1.132 and Applicants’ arguments filed January 27, 2021 have been fully considered but are not found persuasive.
Applicants’ position is that As kindly acknowledged by Examiner Huynh during the telephonic interview, the above-identified amendments to the claims address the rejection of the claims for lack of enablement. Accordingly, the rejection of claims 1-17 under 35 U.S.C. § 112 (1st para.) for lack of enablement should be withdrawn.
In response, the amended claims 11 and new claims 42 and 51 still recite “a VH, a VL”.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (of record, Paul, Fundamental Immunology, (textbook). 1993, pp. 292-295, under the heading "The Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a. protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  It is unlikely that a targeting domain comprises either VH or VL, which contain less than the full complement of CDRs from the heavy and. light chain variable regions have the required binding function for targeting purpose. 
Neither the specification nor the art teach targeting domain such as antibody comprises just VH or VL maintains antigen binding to any substrate.  There are no working examples.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of antibody comprises just VH or just VL will bind to any antigen or substrate.  
The argument with respect to claim 38 is moot as claim 38 is not subjected to this rejection.
For these reasons, the rejection is maintained. 
New ground of objection and rejection necessitated by the amendment filed January 27, 2021

Claim Objections
Claims 12, 43 and 52 are objected to because of the following informalities: the claims use theabbreviation “HFE, ATP7B” without first defining it. To clarify the claim, applicant should first spell out the full term before using an abbreviation. Appropriate correction is required.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 44, 48-53 and 55 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is New Matter.

Further, the exclusionary limitation, e.g., does not comprise the E3 ligase’s N-terminal tetratricopeptide repeat here is a negative limitation because it defines what the invention does not contain rather than what it is.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. See Ex parte Grasselli, 231 USPQ 393 (Bd.App. 1983), aff d mem., 738 F.2d 453 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 38-40, 43-49 and 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20100015116 (newly cited, Oyler hereafter, published Jan 21, 2010; PTO 892) in view of US2002/0177212 (newly cited, Patterson hereafter, published Nov 28, 2002; 892).
Regarding claims 38 and 43, Oyler teaches a recombinant ubiquitin ligase having one or more of the following E3 ligase domains: RING, HECT, U-box (aka U-box motif), RIBRR, F-box domain, DCAF domain, DDS2, HIF-mimetic peptides, IkB-mimetic sequences, BTB domain or combination thereof fused to a targeting domain, e.g., a toxin binding domain such as a non-cleavable SNARE polypeptide or fragment thereof that binds to the enzymatically active fragment of a botulinum neurotoxin (BoNT) (aka bacterial protein) via a linker e.g., peptide bond, see para. [0004], [0038], in particular.  The term “comprising” is open-ended.  It expands the eukaryotic U-box domain of E3 ligase to include additional domains.   The reference fusion protein further includes translocation and cellular binding domain (TCB), e.g., an antennapedia protein or active fragment thereof, such as an active fragment having the amino acid sequence RQIKIWFQNRRMKWKK (SEQ ID NO: 15); an HIV TAT protein or active fragment thereof, such as an active fragment having the amino acid sequence YGRKKRRQRRR (SEQ ID NO: 16); or a herpes simplex virus VP22 protein or active fragment thereof to transported the molecule into the cell, see para. [0024], [0048] to [0049].  The reference targeting domains, e.g., SNARE polypeptide and antenapedia protein are heterologous to the U-box domain of E3 ligase.   Claims 46 and 54 are included as Oyler teaches a composition comprising the reference chimeric fusion protein and a pharmaceutically acceptable carrier, e.g., sterile water, see para. [0063] to [0064]. 
, wherein the substrate is Hsp70 as per claim 43, wherein the U-Box E3 ligase is a non-rodent U-box E3 ligase motif as per claim 44 or human U-box E3 ligase motif as per claim 45.  
However, Patterson teaches various U-box E3 ligases such as human (aka non-rodent), mouse and Drosophila Carboxyl terminus of Hsc70-interacting protein or CHIP, see entire document, para. [0007], sequences in Fig 3A –B, in particular.  Patterson teaches the human CHIP (aka hCHIP or non-rodent CHIP) has tetratricopeptide repeat (TPR) at the N-terminus, charged sequence (residues 143 to 198) linked to U-box (residues 198 to 303), see Fig. 13A, in particular.  The hCHIP (non-rodent) comprises 303 amino acids and highly expressed in human striated muscle (skeletal muscle and heart (aka cell with nucleus or eukaryotic), with somewhat lesser expression in pancreas and brain, and relatively little message present in lung, liver, placenta, and kidney.  hCHIP binds to the carboxy-terminal Hsc70 (aka endogenous substrate) amino acid fragments 373-650 and 540-650, but not to fragments lacking amino acids 540-650, nor to GST itself, see para. [0173].   
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Oyler and Patterson by substituting a known U-Box from E3 ligase in the chimeric protein of Oyler for another, e.g., U-Box domain from eukaryotic human CHIP (aka a non-rodent CHIP) in order to facilitate ubiquitination of toxin by E3 ligase, which leads to the toxin's degradation.
One of ordinary skill in the art would have been motivated to do so because U-box E3 ligase from human CHIP is expected to be less immunogenic when administering to a human subject. 
One of ordinary skill in the art would be motivated to substitute a functional equivalent U-Box E3 ligase since Patterson teaches the exact sequence of U-Box domain of human and rodent CHIP, which is located at residues 198 to 303 (C-terminus) and these E3 ligases are homologous, see para. [0122].
Claims 39 and 49 are included as Patterson teaches the hCHIP is highly expressed in human striated muscle cell, see para. [0052]. 

Claims 43 and 52 are included as Oyler teaches the substrate is a pathogenic protein, e.g., botulinum neurotoxin (BoNT) from bacteria Clostridium, see [0004], [0038], in particular.  
Claims 44, 45, 48 and 53 are included as Patterson teaches the U-box residues of non-rodent e.g., human CHIP located in residues 198 to 303 of SEQ ID NO: 2, see Fig. 1, in particular.  
Claims 46 and 54 are included as Patterson teaches a composition and a pharmaceutically-acceptable carrier, e.g., saline, water, see para. [0024], [0112].  Likewise, Oyler teaches a composition comprising the reference chimeric fusion protein and a pharmaceutically acceptable carrier, e.g., sterile water, see para. [0063] to [0064]. 
Claims 47 and 55 are included as Patterson teaches the composition further comprises adjuvants, which enhance the effectiveness of the inhibitory composition, see para. [0112], in particular.  
Further, “The combination of familiar elements according to known method is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).  
Finally, the combination does not change the operation of chimeric molecule of Oyler.  It merely improves upon the chimeric protein by substituting the generic U-Box of E3 ligase for the U-box of E3 ligase from human CHIP, thereby reducing the immunogenicity of the chimeric fusion protein. 
 “The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 41-42, 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20100015116 (newly cited, Oyler hereafter, published Jan 21, 2010; PTO 892) in view of US2002/0177212 (newly cited, Patterson hereafter, published Nov 28, 2002; 892) as applied to claims 38-40, 43-49 and 52-55 and further in view of Nissim et al (Trends in Molecular Medicine 40(5): 269-274, 2004; PTO 1449). 
The combine teachings of Oyler and Patterson have been discussed supra. 
The references above do not teach the targeting domain is an antibody as per claims 41 and 50 and wherein the antibody is a monoclonal antibody, scFv, Fab, or Fv as per claims 42 and 51.
However, Nissim teaches the use of antibody based recognition to direct cytokine to a particular tissue, at the site of disease to reduce side effects of cytokine, see entire document.  Examples of antibody or antigen binding fragment include monoclonal antibodies (Mabs, see p. 269, right col.), Fab fragments such as VH-CH1 + VL-CL heterodimer, single chain antibodies, e.g., scFvs composed of VH and VL joined by a polypeptide linker, VH-VL or Fv, see p. 270, left col., in particular.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain a chimeric molecule comprising U-Box E3 ligase from human CHIP fused to a targeting domain such as monoclonal antibody or antigen binding fragment such as Fab, scFv, or Fv that targeting U-box containing ligase from CHIP to specific disease sites in order to reduce side effects, increasing their safety and therapeutic index, see p. 272, right col. 

One of ordinary skill in the art would have been motivated to do so because Oyler teaches E3 ligases that fused to toxin binding domain can target toxins for proteasome degradation, see entire document, [0015]. 
One of ordinary skill in the art would have been motivated to include the GSGSG linker because Walker teaches the linker is flexible and the linker sequence between the TPR protein and the heterologous sequence.
Further, “The combination of familiar elements according to known method is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).  
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 1-7, 11, 13-17, 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20100015116 (newly cited, Oyler hereafter, published Jan 21, 2010; PTO 892) in view of US2002/0177212 (newly cited, Patterson hereafter, published Nov 28, 2002; 892), Nissim et al (Trends in Molecular Medicine 40(5): 269-274, 2004; PTO 1449) and US20030195154 (newly cited, Walker hereafter, published Oct 16, 2003; PTO 892) or US2013/0281324 (Gouliaev hereafter, newly cited, claimed earliest priority to 61/325,160, filed April 16, 2010; PTO 892).
U-box, RIBRR, F-box domain, DCAF domain, DDS2, HIF-mimetic peptides, IkB-mimetic sequences, BTB domain or combination thereof fused to a targeting domain, e.g., a toxin binding domain such as a non-cleavable SNARE polypeptide or fragment thereof (aka does not comprises E3 ligase’s N-terminal tetratricopeptide repeat (TPR) that binds to the enzymatically active fragment of a botulinum neurotoxin (BoNT) via a linker e.g., peptide bond, see para. [0004], [0038], in particular.  The term “comprising” is open-ended.  It expands the eukaryotic U-box domain of E3 ligase to include additional domains.   The reference fusion protein further includes translocation and cellular binding domain (TCB), e.g., an antennapedia protein or active fragment thereof, such as an active fragment having the amino acid sequence RQIKIWFQNRRMKWKK (SEQ ID NO: 15); an HIV TAT protein or active fragment thereof, such as an active fragment having the amino acid sequence YGRKKRRQRRR (SEQ ID NO: 16); or a herpes simplex virus VP22 protein or active fragment thereof to transported the molecule into the cell, see para. [0024], [0048] to [0049].  The reference targeting domain, e.g., SNARE polypeptide and antenapedia protein is heterologous to the U-box domain of E3 ligase.   	Claim 2 is included as Oyler teaches the targeting domain is  SNARE polypeptide or fragment thereof, which lacks the endogenous substrate (Hsc70) recognition region, e.g., Tetratricopepeptide repeat (TPR). 
Claim 16 is included as Oyler teaches a composition comprising the reference chimeric fusion protein and a pharmaceutically acceptable carrier, e.g., sterile water, see para. [0063] to [0064]. 
Oyler does not teach the targeting domain is an antibody wherein the U-Box E3 ligase is CHIP as per claim 1 and the linker is not cleavable as per claim 14 or enzymatically cleavable or hydrolytically cleavable as per claim 15.
However, Patterson teaches various U-box E3 ligases such as human, mouse and Drosophila Carboxyl terminus of Hsc70-interacting protein or CHIP, see entire document, para. [0007], sequences in 
The references above do not teach the targeting domain is an antibody or antigen binding fragment thereof as per claim 11, and the linker is not cleavable as per claim 14 or enzymatically cleavable or hydrolytically cleavable as per claim 15.
However, Nissim teaches the use of antibody based recognition to direct cytokine to a particular tissue, at the site of disease to reduce side effects of cytokine, see entire document.  Examples of antibody or antigen binding fragment include monoclonal antibodies (Mabs, see p. 269, right col.), Fab fragments such as VH-CH1 + VL-CL heterodimer, single chain antibodies, e.g., scFvs composed of VH and VL joined by a polypeptide linker, VH-VL, Fv as per claim 11, see p. 270, left col., in particular.  
Walker teaches fusion protein comprising transthyretin peptide/protein (TTR) fused to a heterologous sequence such as GLP1 where the TTR is linked to GLP1 via a flexible linker comprises a glycine-serine linker such as GSGSG, see entire document, see para. [0082], [0116], claims 33-36, in particular.  
Gouliaev teaches various flexible non-cleavable linkers e.g., PEG polymer as per claim 14 (see para. [00791], CH2 or (CH2-CH2O)n (see para. [0793], [0799]) or enzyme cleavable linker e.g., Asp-Asp-Asp-Asp-Lys (aka DDDDK as per claim 15, see para. [0793], [0820]. 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make a chimeric molecule just like that of Oyler by linking any U-box domain of E3 ligase from human carboxyl terminus of Hsc70-interaction protein (aka CHIP) of 
One of ordinary skill in the art would have been motivated to do so because U-box E3 ligase from human CHIP is expected to be less immunogenic when administering to a human subject. 
One of ordinary skill in the art would be motivated to substitute a functional equivalent U-Box E3 ligase since Patterson teaches the exact sequence of U-Box domain of human CHIP, which is located at residues 198 to 303 (C-terminus) and these E3 ligases are homologous, see para. [0122].
One of ordinary skill in the art would have been motivated to substitute the targeting domain, e.g., non-cleavable SNARE polypeptide in the chimeric molecule of Oyler for any of the antibody or antigen binding fragment thereof of Nissim because Nissim teaches drug-targeting technologies could deliver biologic or cytokine to disease sites, significantly increasing their safety and therapeutic index, see p. 272, right col.  
One of ordinary skill in the art would have been motivated to link the antibody binding domain of the intended target to the U-Box of E3 ligase from hCHIP for ubiquitination and subsequent degradation of the substrate by the proteasome.  
One of ordinary skill in the art would have been motivated to do so because Oyler teaches E3 ligases that fused to toxin binding domain can target toxins for proteasome degradation, see entire document, [0015]. 
One of ordinary skill in the art would have been motivated to include the GSGSG linker because Walker teaches the linker is flexible.
Claims 1 and 2 are included as Oyler teaches a recombinant ubiquitin ligase having one or more of the following E3 ligase domains: RING, HECT, U-box, RIBRR, F-box domain, DCAF domain, DDS2, 
Claim 5 is included as the reference fusion protein comprises the same U-Box domain of E3 ligase from hCHIP intrinsically ubiquitin the target substrate and permit proteolysis of the target substrate of interest since Patterson teaches U-Box E3 ligase is CHIP, see Fig. 13A, in particular.  
Claims 6 and 7 are included as Patterson teaches the hCHIP is highly expressed in human striated muscle cell, see para. [0052]. 
Claim 11 is included as Nissim teaches targeting domain such as monoclonal antibodies (Mabs, see p. 269, right col.) and antigen binding fragment thereof such as Fab fragments (VH-CH1 + VL-CL) heterodimer, single chain antibodies, e.g., scFvs composed of VH and VL joined by a polypeptide linker, VH-VL, or Fv, see p. 270, left col., in particular.  
Claim 12 is included as Oyler teaches the substrate is a pathogenic protein, e.g., botulinum neurotoxin (BoNT) from bacteria Clostridium, see [0004], [0038], in particular.  Likewise, Patterson teaches hCHIP binds to the carboxy-terminal Hsc70 amino acid fragments 373-650 and 540-650, but not to fragments lacking amino acids 540-650, nor to GST itself, see para. [0173].   
Claim 13 is included as Walker teaches flexible glycine serine linker such as GSGSG, see para. [0082], [0116].  It is within the purview of one of ordinary skill in the art to include linker of sufficient length to prevent the steric disruption of the binding biding between targeting domain and the substrate domain. 
Claim 16 is  included as Patterson teaches a composition and a pharmaceutically-acceptable carrier, e.g., saline, water, see para. [0024], [0112].  Likewise, Oyler teaches a composition comprising the reference chimeric fusion protein and a pharmaceutically acceptable carrier, e.g., sterile water, see para. [0063] to [0064]. 

Claims 36 and 37 are included as Walker teaches flexible linker comprises a glycine-serine linker such as GSGSG, which is identical to the claimed SEQ ID NO: 1, see entire document, see para. [0082], [0116], claims 33-36, in particular.  One of ordinary skill in the art would have been motivated to include the flexible linker of Walker in the chimeric fusion protein of Oyler, Patterson and Nissim in order to remove steric hindrance.  
Further, “The combination of familiar elements according to known method is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).  
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

Claims 9-10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20100015116 (newly cited, Oyler hereafter, published Jan 21, 2010; PTO 892) in view of US2002/0177212 (newly cited, Patterson hereafter, published Nov 28, 2002; 892), Nissim et al (Trends in Molecular Medicine 40(5): 269-274, 2004; PTO 1449) and US20030195154 (newly cited, Walker hereafter, published Oct 16, 2003; PTO 892) or US2013/0281324 (Gouliaev hereafter, newly cited, claimed earliest priority to 61/325,160, filed April 16, 2010; PTO 892) as applied to claims 1-7, 11, 13-17, 36 and 37 mentioned above and further in view of Tremblay et al (Toxicon 56: 990-998, 2010; PTO 892).

The references above do not teach the targeting domain bins to a substrate as per claim 9 or intracellular substrate as per claim 10 or wherein the substrate is a bacterial protein or pathogenic protein as per claim 12.
However, Tremblay teaches intrabody such as VHH such as ALc-B8 that binds to clostridium botulinum neurotoxin (BoNT), which is an intracellular protein from bacteria with high affinity and inhibits protease activity, see entire document, abstract, p. 994, left col, in particular. The VHH antibodies are functional in neuronal cells, see p. 995-996, in particular.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the monoclonal antibody or Fab that linked to U-box of E3 ligase from hCHIP or mCHIP of Oyler, Patterson, Nissim, Walker and Gouliaev for the intrabody such as VHH that binds to intracellular substrate, e.g., botulinum neurotoxin BoNT/A from bacteria as taught by Tremblay with a reasonable expectation of success, e.g., targeting BoNT/A (intracellular substrate) to the U-Box of E3 ligase from hCHIP for ubiquitination and subsequent degradation of the substrate (aka pathogenic protein) by the proteasome.  
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 
Conclusion
No claim is allowed.

Chimeric molecule comprising the amino acid sequence of SEQ ID NO: 3, 5, 7, 9, 11, 13, 15 or 17 are free of prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Ischigaki (Neurobiology of Disease 25: 331-341, 2007; PTO 1449) teaches various chimeric fusion proteins comprising Dorfin-CHIPA, Dorfin-CHIPB, Forfin-CHIPC,  wherein the Dorfin domain comprises hydrophobic domain fused to a U-Box domain from CHIP via a linker of various length, see Fig 2 A to 2 C, in particular.  

    PNG
    media_image1.png
    440
    395
    media_image1.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644